Citation Nr: 0621472	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-16 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis claimed as due to exposure to asbestos. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
asbestos in lungs as a result of asbestos exposure.  The 
Board notes the veteran relocated and his claim is now under 
the jurisdiction of the RO in Chicago, Illinois.

The Board has recharacterized the issue, as stated above, to 
more broadly encompass the varied conditions for which the 
veteran is claiming service connection. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran contends that he has asbestos in the lungs as a 
result of his inservice exposure to asbestos.  In McGinty v. 
Brown, 4 Vet. App. 428 (1993), the Court observed that there 
had been no specific statutory guidance with regard to claims 
for service connection for asbestosis and other asbestos-
related diseases, nor had the Secretary promulgated any 
regulations.  VA, however, has provided adjudicators some 
guidance in addressing claims involving asbestos exposure.  
Persons with asbestos exposure have an increased incidence of 
certain pulmonary diseases.  Veterans Benefits Administration 
Manual M21-1MR, part IV (ii)(2)(C)(9)(c).  When considering 
an asbestos claim, VA must determine whether or not military 
records demonstrate asbestos exposure in service.  M21-1MR, 
part IV (ii)(2)(C)(9)(h).  A determination must then be made 
as to the relationship between asbestos exposure and the 
claimed disease.  Id. 

In this case, VA has conceded that the veteran was exposed to 
asbestos during service.  The veteran served as an 
Electrician's mate in the U.S. Navy aboard naval vessels.  In 
the March 2004 Statement of the Case the RO noted: "The 
probability of exposure to asbestos in...these jobs has been 
determined to be 'Probable.'  Resolving any doubt in favor of 
the claimant, the question of whether he was exposed to 
asbestos is conceded." 

There are conflicting medical opinions in this case.

The veteran proffered evidence of a May 1999 medical 
statement in which Dr. HRB opined: "...Due to the latency 
between the exposure to asbestos and the onset of clinically 
significant asbestos related disease, the patient is at an 
increased risk for the development of bronchiogenic 
carcinoma, mesothelioma, and other cancers, as well as 
deterioration in pulmonary function.  Since these conditions 
may occur many years after active exposure termination, close 
clinical followup, to include annual pulmonary function re-
evaluation is recommended."

Subsequently, an August 1999 medical report by Dr. RAH noted: 
"... There are primary s, secondary s sized opacities 
involving six lung zones, profusion 1/0.  There is blunting 
of the left costophrenic angle."  Dr. RAH's medical 
impression was: "bilateral interstitial fibrosis consistent 
with asbestosis" and "unilateral pleural disease consistent 
with asbestos related disease."

In an August 2001 medical statement, Dr. JWB examined the 
veteran's x-rays and reviewed his occupational history and 
concluded that: "Based upon that history and the chest x-ray 
findings compatible with bilateral interstitial lung disease, 
it is my opinion, to a reasonable degree of medical 
certainty, that the x-ray changes are due to asbestosis, 
acquired through occupational exposure to asbestos." 
   
VA medical records indicate that a pulmonary consult was 
conducted in October 2002.  Dr. AB noted in these records 
that: "...Pts lung findings are not consistent with 
asbestosis."  Dr. CCD, Chief of Pulmonary & Critical Care, 
opined on Dr. AB's findings after personally interviewing and 
examining the veteran himself by reporting: "He has no 
evidence of asbestosis and the cause of his dyspnea requires 
further investigation." 

As there is conflicting medical evidence as to whether the 
veteran currently has an asbestos-related lung condition, 
remand is required for an examination by a VA examiner who 
will consider the evidence concerning asbestos exposure prior 
to service, in service, and after service, who will review 
the pertinent medical evidence in its entirety, and who will 
render an opinion as to whether the veteran currently has an 
asbestos-related lung condition and whether the current 
disability, if he has one, is at least as likely as not 
related to the veteran's military service.  Prior to any 
examination, all pertinent records should be obtained.  

Since the only duty to notify letter on this claim was sent 
in 2001 and subsequent caselaw has amended VA's usual 
notification letters, the RO should also take this 
opportunity to ensure VA's duty to notify has been fully 
satisfied.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
examination to determine the nature and 
likely etiology of his claimed pulmonary 
disorder.  All indicated tests must be 
conducted.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested study.  

The examiner should identify all 
pulmonary disorders and provide an 
opinion as to whether it is at least as 
likely as not that any of the veteran's 
lung, pleural or any other pulmonary 
disability is due to asbestos exposure.  
If so, is it at least as likely as not 
that the veteran's possible exposure to 
asbestos during service caused the 
respiratory conditions rather than any 
possible pre-service or post-service 
asbestos exposure.    

A complete rationale for any opinion 
expressed must be provided.  The examiner 
should note and comment on the medical 
findings made by private physicians, Dr. 
JWB, Dr. RAH, and Dr. HRB and the 
findings made by VA physicians Dr. AB and 
Dr. CCD. 	 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
lung disorder, to include asbestosis 
claimed as due to exposure to asbestos.  
If the benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


